Exhibit 10.3

TRADEMARK AND LICENSE SECURITY AGREEMENT

This TRADEMARK AND LICENSE SECURITY AGREEMENT (this “Agreement”), dated as of
December 22, 2008, is by and between GTC BIOTHERAPEUTICS, INC. (“Grantor”) and
LFB BIOTECHNOLOGIES S.A.S.U. (“Grantee”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Note and Warrant Purchase Agreement by and
between the Grantor and the Grantee dated October 31, 2008 (the “Purchase
Agreement”), the Grantor is issuing and selling to the Grantee a secured
convertible note in the original principal amount of $15,000,000 (the
“Convertible Note”) and a warrant to purchase up to 23,193,548 shares of common
stock of the Grantor;

WHEREAS, in connection with the Purchase Agreement and Convertible Note Grantor
and Grantee have entered into that certain Security Agreement, dated as of the
date hereof (as may be amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”); and

WHEREAS, Grantor has agreed to pledge the Trademark Collateral (as defined
below) to Grantee in accordance with the terms of the Security Agreement and
this Agreement, to secure the Indebtedness (as defined in the Security
Agreement).

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms.

(i) Unless otherwise defined herein, capitalized terms used herein which are
defined in the Security Agreement shall have the meanings specified in the
Security Agreement.

(ii) The words “hereof”, “herein”, and “hereunder” and words of like import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and schedule references are
to this Agreement unless otherwise specified.

(iii) All terms defined in this Agreement in the singular shall have comparable
meanings when used in the plural, and vice versa, unless otherwise specified.

(iv) “Default” means the occurrence of either of the following events: (a) any
default by Grantor under the terms of the Security Agreement or any other Debt
Document; or (b) any Event of Default.

2. Security Interest in Trademarks. As security for prompt payment in full of
all of the Indebtedness, Grantor hereby grants to Grantee a first priority
security interest, having priority over all other security interests in all of
Grantor’s now owned or existing and hereafter acquired or arising (collectively,
the “Trademark Collateral”):



--------------------------------------------------------------------------------

(i) trademarks, registered trademarks and trademark applications, trademark
registrations, trade names, service marks, registered service marks, service
mark applications, and service mark registrations (except for “intent-to-use”
applications for trademark or service mark registrations prior to the filing of
an amendment alleging use or a verified statement of use), including, without
limitation, the registered trademarks, trademark applications, registered
service marks and service mark applications and registrations listed on
Schedule A, and (a) all renewals thereof, (b) all income, royalties, damages and
payments now and hereafter due and/or payable with respect thereto, including,
without limitation, payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (c) the right to sue for past, present and future infringements and
dilutions thereof, and (d) all of Grantor’s rights corresponding thereto
throughout the world (all of the foregoing registered trademarks, trademark
applications, registered service marks and service mark applications, together
with the items described in clauses (a)-(d) in this paragraph 2(i), being
sometimes hereinafter individually and/or collectively referred to, alone or in
conjunction with non-U.S. Trademarks identified in Schedule C, as the
“Trademarks);

(ii) the goodwill of Grantor’s business connected with and symbolized by the
Trademarks;

(iii) license agreements with any other party in connection with any Trademarks
or such other party’s trademarks, registered trademarks, trademark applications,
trademark registrations, trade names, service marks, registered service marks,
service mark applications and service mark registrations, whether Grantor is a
licensor or licensee under any such license agreement, including, but not
limited to, the license agreements listed on Schedule B, and the right upon the
occurrence and during the continuance of a Default to use the foregoing in
connection with the enforcement of Grantee’s rights under the Security Agreement
(all of the foregoing being hereinafter referred to collectively as the
“Licenses”). Notwithstanding the foregoing provisions of this Section 2, the
Licenses shall not include any license agreement which by its terms prohibits
(which prohibition is enforceable under applicable law) the grant of the
security interest contemplated by this Agreement for so long as such prohibition
continues; it being understood that upon request of Grantee, Grantor will in
good faith use reasonable efforts to obtain consent for the creation of a
security interest in favor of Grantee in Grantor’s rights under such license
agreement (excluding any license of non-custom computer software); and

(iv) Non-U.S. Trademarks and Licenses relating, including without limitation
those listed on Schedule C,

3. Restrictions on Future Agreements. Grantor will not, without Grantee’s prior
written consent, enter into any agreement, including, without limitation, any
license agreement, which is inconsistent with this Agreement, and Grantor
further agrees that it will not take any action, and will not permit any action
to be taken by others subject to its control, including licensees, or fail to
take any action, which would affect the validity or enforcement of the rights
transferred to Grantee, under this Agreement or any other Debt Document or the
rights associated with those Trademarks which are necessary or desirable in the
operation of Grantor’s business.

 

- 2 -



--------------------------------------------------------------------------------

4. New Trademarks. Grantor represents and warrants that the Trademarks and
Licenses listed on Schedules A , B and C, respectively, include all of the
trademark applications and registrations and Licenses to any Trademarks which
Licenses are material to the operation of Grantor’s business (excluding any
license of non-custom computer software) now owned or held by Grantor. If, prior
to the termination of this Agreement, Grantor shall (i) obtain rights to any new
Trademark or Licenses or (ii) become entitled to the benefit of any new or
existing Trademark or License, the provisions of Section 2 shall automatically
apply thereto, and Grantor shall give to Grantee prompt written notice thereof.
Grantor hereby authorizes Grantee to modify this Agreement by (a) amending
Schedules A, B or C, as the case may be, to include any Trademarks or Licenses
which are described under this Section 4, and (b) filing, in addition to and not
in substitution for, this Agreement, a short form of this Agreement containing
on Schedules A, B or C thereto, as the case may be, such Trademarks or Licenses,
as the case may be, which are described under this Section 4. Notwithstanding
the foregoing, Grantor agrees that Grantee’s security interest shall extend to
all of the collateral listed in Section 2 and this Section 4, regardless of
whether Grantee actually amends Schedules A, B or C, respectively.

5. Royalties. Grantor hereby agrees that the use by Grantee of the Trademarks
and Licenses as authorized hereunder shall be coextensive with Grantor’s rights
thereunder and with respect thereto and without any liability for royalties or
other related charges from Grantee to Grantor.

6. Nature and Continuation of Grantee’s Security Interest. This Agreement is
made for collateral security purposes only. This Agreement shall create a
continuing security interest in the Trademarks and the Licenses and shall remain
in full force and effect until the Indebtedness has been paid in full and the
Security Agreement terminated, at such time the rights granted to Grantee
hereunder shall also terminate.

7. Further Assignments and Security Interests. Grantor agrees not to sell or
assign its respective interests in, or grant any license under (other than
granting any license in the ordinary course of business), the Trademarks without
the prior written consent of Grantee.

8. Duties of Grantor. Grantor shall have the duty to the extent desirable in the
conduct of Grantor’s business and consistent with Grantor’s current business
practices or Grantor’s reasonable business judgment: (i) to prosecute diligently
any trademark applications or registrations or service mark applications or
registrations that are part of the Trademarks pending as of the date hereof or
thereafter until the termination of this Agreement; (ii) to make applications
for trademarks and service marks as Grantor deems appropriate; (iii) to take
reasonable steps to preserve and maintain all of Grantor’s rights in the
trademark and service mark applications and trademark and service mark
registrations that are part of the Trademarks (iv) to take appropriate actions
and to file certain documents to prevent or to cure the abandonment, lapse, or
cancellation of any application or registration of the Trademarks, or to prevent
or to cure liability to any claim of abandonment for non-use or otherwise of the
Trademarks, except as agreed to by the parties; and (v) to obtain any consents,
waivers or agreements necessary to enable Grantee to exercise its remedies with
respect to any and all Trademark Collateral. Any expenses incurred in connection
with the foregoing shall be borne by Grantor. Grantor shall not abandon any
trademark or service mark which is the subject of a registration or application
therefor and which is or shall be in the Grantor’s reasonable business

 

- 3 -



--------------------------------------------------------------------------------

judgment necessary or economically desirable to the operation of Grantor’s
business. Grantee shall have no duty with respect to the Trademarks and
Licenses. Without limiting the generality of the foregoing, Grantee shall not be
under any obligation to take any steps necessary to preserve rights in the
Trademarks or Licenses against any other parties, but may do so at its option
during the continuance of a Default, and all expenses incurred in connection
therewith shall be for the sole account of Grantor and added to the Indebtedness
secured thereby.

9. Grantee’s Right to Sue; Limited License. From and after the occurrence and
during the continuance of a Default, Grantee shall have the right, but shall not
be obligated, upon prior written notice to Grantor, to bring suit to enforce the
Trademarks and the Licenses, and, if Grantee shall commence any such suit,
Grantor shall, at the request of Grantee, do any and all lawful acts and execute
any and all proper documents required by Grantee in aid of such enforcement.
Grantor shall, upon demand, promptly reimburse and indemnify Grantee for all
reasonable costs and expenses incurred by Grantee in the exercise of its rights
under this Section 9 in accordance with Section 11 hereof and Section 7(e) of
the Security Agreement (including, without limitation, all reasonable attorneys’
fees). If, for any reason whatsoever, Grantee is not reimbursed with respect to
the costs and expenses referred to in the preceding sentence, such costs and
expenses shall be added to the Indebtedness secured hereby. Grantor hereby
grants to Grantee a license with respect to all Trademarks and Licenses owned or
used by Grantor to the extent necessary to enable Grantee, effective upon the
occurrence of any Default, to realize on the Trademarks and Licenses and any
successor or assign to enjoy the benefits of the Trademarks and Licenses. This
license shall inure to the benefit of Grantee and its successors, assigns and
transferees, whether by voluntary conveyance, operation of law, assignment,
transfer, foreclosure, deed in lieu of foreclosure or otherwise. Such license is
granted free of charge, without requirement that any monetary payment whatsoever
including, without limitation, any royalty or license fee, be made to any
Grantor or any other Person by Grantee or any other Person.

10. Waivers. No course of dealing between Grantor and Grantee, and no failure to
exercise or delay in exercising on the part of Grantee any right, power or
privilege hereunder or under the Security Agreement or other Debt Documents
shall operate as a waiver of any of Grantee’s rights, powers or privileges. No
single or partial exercise of any right, power or privilege hereunder or under
the Security Agreement or other Debt Documents shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

11. Grantee’s Exercise of Rights and Remedies Upon Default. Notwithstanding
anything set forth herein to the contrary, it is hereby expressly agreed that
upon the occurrence and during the continuance of a Default, Grantee may
exercise any of the rights and remedies provided in this Agreement or any of the
other Debt Documents. Without limiting the generality of the foregoing, Grantor
acknowledges and agrees that (i) the Trademarks and Licenses comprise a portion
of the Collateral and Grantee shall have the right to exercise its rights under
the Security Agreement with respect to the Trademarks and Licenses to the same
extent as with respect to all other items of Collateral described therein, and
(ii) from and after the occurrence and during the continuation of a Default,
Grantee or its nominee may use the Trademarks and Licenses to assemble,
manufacture, sell, prepare for sale or take possession of the Collateral, or for
any other purpose in connection with the conduct of Grantor’s business. Any
proceeds of any of the Trademark Collateral may be applied by the Grantee to the
payment of expenses in

 

- 4 -



--------------------------------------------------------------------------------

connection with the enforcement of Grantee’s rights and remedies hereunder and
in connection with the Trademark Collateral, including, without limitation,
reasonable attorneys’ fees and legal expenses, and any balance of such proceeds
may be applied by Grantee toward the payment of such of the Indebtedness, and in
such order of application, as Grantee may from time to time elect (and, after
payment in full of all Indebtedness, any excess shall be delivered to Grantor or
as a court of competent jurisdiction shall direct).

12. Severability. If any provision hereof is held to be illegal or
unenforceable, such provision shall be fully severable, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by such provision’s severance. Furthermore, in lieu of any such
provision, there shall be added automatically as a part of this Agreement a
legal and enforceable provision as similar in terms to the severed provision as
may be possible.

13. Modification. This Agreement cannot be altered, amended or modified in any
way, except as specifically provided in Sections 2 and 4 hereof or by a writing
signed by the parties hereto.

14. Cumulative Remedies; Power of Attorney. All of Grantee’s rights and remedies
with respect to the Trademarks and the Licenses, whether established hereby, by
any other agreements or by law, shall be cumulative and may be exercised
singularly or concurrently. Grantor hereby irrevocably appoints Grantee as
Grantor’s attorney-in-fact, with full authority in the place and stead of
Grantor and in the name of Grantor or otherwise to carry out the acts described
below. Upon the occurrence and during the continuance of a Default, Grantor
hereby authorizes Grantee to, in its sole discretion, (i) endorse Grantor’s name
on all applications, documents, papers and instruments necessary or desirable
for Grantee in the use of the Trademarks and the Licenses, (ii) take any other
actions with respect to the Trademarks and the Licenses as Grantee deems is in
its best interest, (iii) grant or issue any exclusive or non-exclusive license
with respect to the Trademarks to anyone on commercially reasonable terms, and
(iv) assign, pledge, convey or otherwise transfer title in or dispose of the
Trademarks and the Licenses to anyone on commercially reasonable terms. Grantor
hereby ratifies all that such attorney-in-fact shall lawfully do or cause to be
done by virtue hereof. This power of attorney is coupled with an interest and
shall be irrevocable until this Agreement shall have been terminated pursuant to
Section 6 hereof. Grantor acknowledges and agrees that this Agreement is not
intended to limit or restrict in any way the rights and remedies of Grantee
under the Security Agreement or other Debt Documents, but rather is intended to
facilitate the exercise of such rights and remedies. Grantee shall have, in
addition to all other rights and remedies given it by the terms of this
Agreement, all rights and remedies allowed by law and the rights and remedies of
a Grantee under the Uniform Commercial Code as enacted in any jurisdiction in
which, respectively, either (x) the Trademarks may be located or deemed located
or (y) the Licenses were granted.

15. Binding Effect; Benefits. This Agreement shall be binding upon Grantor and
its successors and assigns, and shall inure to the benefit of Grantee and its
nominees, successors and assigns. The successors and assigns of Grantor shall
include, without limitation, a receiver, trustee or Grantor-in-possession of or
for Grantor; provided, however, that Grantor shall not voluntarily assign its
obligations hereunder without the prior written consent of Grantee.

 

- 5 -



--------------------------------------------------------------------------------

16. CHOICE OF LAW; WAIVER OF JURY TRIAL; SERVICE OF PROCESS. THE VALIDITY,
INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK. GRANTOR AND GRANTEE HEREBY WAIVE ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT. GRANTOR HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED. IN NO EVENT WILL GRANTEE BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL
OR CONSEQUENTIAL DAMAGES.

17. Notices. Except as otherwise herein provided, any notice or other
communication required hereunder shall be in writing (messages sent by e-mail or
other electronic transmission (other than by telecopier) shall not constitute a
writing, however any signature on a document or other writing that is
transmitted by e-mail or telecopier shall constitute a valid signature for
purposes hereof), and shall be deemed to have been validly served, given or
delivered when received by the recipient if hand delivered, sent by commercial
overnight courier or sent by facsimile, or three (3) Business Days after deposit
in the United States mail, with proper first-class postage prepaid and addressed
to the party at its address and/or facsimile number set forth in the Security
Agreement, or to such other address as either party shall specify to the other
in writing from time to time.

18. Section Headings. The Section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

19. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Agreement by telefacsimile shall be equally as effective as
delivery of a manually executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile or
electronic transmission shall also deliver a manually executed counterpart of
this Agreement, but the failure to deliver a manually executed counterpart shall
not affect the validity, enforceability, and binding effect of this Agreement.

20. Right of Recordal of Security Interest. Grantee shall have the right, but
not the obligation, at the expense of Grantor, to record this Agreement in the
United States Patent and Trademark Office and with such other United States and
foreign recording authorities deemed reasonable and proper by Grantee. Grantee
shall advise Grantor of such recordals and Grantor shall comply with all
formalities and execute all documents deemed reasonable and proper by Grantee in
connection therewith. Upon satisfaction in full of the Indebtedness and
termination of the Security Agreement, Grantor shall have the right to effect
recordal of such satisfaction or termination at the expense of Grantor in the
United States Patent and Trademark Office and with such other United States and
foreign recording authorities deemed reasonable and proper by Grantor, and
Grantee shall comply with all formalities and execute all documents deemed
reasonable and proper by Grantor in connection therewith. Grantee and Grantor
shall cooperate to effect all such recordals hereunder. Grantor shall reimburse
Grantee for all reasonable

 

- 6 -



--------------------------------------------------------------------------------

expenses (including, without limitation, filing fees, translation fees, fee
related to retention of local patent clerks and local attorneys) incurred by
Grantee relating to such recordals within fifteen (15) days of making such
reimbursement request and providing documentation evidencing such expenses to
Grantor.

21. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the liens and security interest granted to Grantee pursuant to this Agreement
and the exercise of any right or remedy by Grantee hereunder are subject to the
provisions of that certain Subordination and Intercreditor Agreement dated as of
December 22, 2008 (the “Intercreditor Agreement”) by and among Grantor, Grantee
and General Electric Capital Corporation, a Delaware corporation. In the event
of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

[SIGNATURE PAGE FOLLOWS]

 

- 7 -



--------------------------------------------------------------------------------

Signature Page to Trademark and License Security Agreement

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

 

GRANTOR:  

GTC BIOTHERAPEUTICS, INC.,

a Massachusetts corporation

  By:  

/s/ John B. Green

  Name:   John B. Green   Title:   Senior Vice President, Chief Financial
Officer and Treasurer



--------------------------------------------------------------------------------

Signature Page to Trademark and License Security Agreement

 

GRANTEE:  

LFB BIOTECHNOLOGIES S.A.S.U.,

a société anonyme established under the laws of France

  By:  

/s/ Christian Béchon

  Name:   Christian Béchon   Title:   President Directeur General



--------------------------------------------------------------------------------

SCHEDULE A

to Trademark and License Security Agreement

TRADEMARKS



--------------------------------------------------------------------------------

SCHEDULE B

to Trademark and License Security Agreement

LICENSES



--------------------------------------------------------------------------------

Signature Page to Trademark and License Security Agreement

SCHEDULE C

to Trademark and License Security Agreement

NON-U.S. TRADEMARKS AND LICENSES